Appellant has not filed brief and argument in support of his assignments of error.
It is a cardinal principle of appellate procedure that the Rules of Practice of our Supreme Court must be substantially complied with. Ogburn-Griffin Gro. Co. v. Orient Ins. Co.,188 Ala. 218, 66 So. 434.
Rule 13 (Code 1940, Title 7, Appendix, p. 1010) provides: "Counsel for appellant at the time of submission of any civil cause shall file his brief and arguments, printed or typewritten as now required by the rules on that subject, and place at least four copies thereof in the transcript."
As stated in Terry v. Schaeffer, 239 Ala. 264, 194 So. 502,503: "No brief has been filed here by the appellant * * * in support of his assignments of error, and therefore, the cause must be, and is, affirmed * * *. Rule 13, Supreme Court Practice; Alabama Fuel  Iron Co. v. Williams, 207 Ala. 99,91 So. 879."
Of similar holding are Tenn. Valley Auto Co. v. State,206 Ala. 702, 89 So. 924; Roberts v. Morgan County Nat. Bank,24 Ala. App. 185, 132 So. 435; Louisville  N.R. Co. v. Bishop,17 Ala. App. 320, 85 So. 859.
We are therefore bound to order an affirmance of the judgment.
Affirmed.